Citation Nr: 1136371	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The appellant served in the Connecticut Army National Guard, to include a period of  inactive duty training (INACDUTRA) from August 1954 to August 1962, and periods of active duty for training (ACDUTRA) from June 1955 to July 1955, during August 1956, from July 1957 to August 1957, from June 1958 to July 1958, from August 1959 to September 1959, from July 1960 to August 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2004 rating decision in which the RO reopened the claim for service connection for bilateral hearing loss and denied the claim for service connection on the merits.  In February 2005, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2006, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In June 2011, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the appellant requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.

In August 2011, the appellant submitted additional medical evidence directly to the Board.  The appellant's representative provided a waiver of initial RO consideration of the evidence in September 2011.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

As noted, the RO addressed the claim for service connection for bilateral hearing loss on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing both matters set forth on the title page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  In an October 1995 rating decision, the RO denied service connection for bilateral hearing loss, although notified of the denial in an October 1995 letter, the appellant did not initiate an appeal.

3.  Evidence associated with the claims file since the October 1995 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  Although the appellant has alleged experiencing significant in-service noise exposure, there is no credible evidence of hearing loss for several years after service, and the most persuasive, competent opinion evidence to address the question of whether there exists a nexus between the appellant's in-service noise exposure and his bilateral hearing loss is adverse to the claim.






CONCLUSIONS OF LAW

1.  The October 1995 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for bilateral hearing loss, received since the RO's October 1995 denial, is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 C.F.R. §§ 101(22), (24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As regards the claim for service connection, on the merits, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2004 letter.  

Post rating, an April 2006 letter provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the April 2006 letter, and opportunity for the appellant to respond, the July 2006 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for service connection, on the merits.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, as well as the September 1995 and October 2009 VA audiological evaluation reports and the April 2011 addendum report.  Also of record and considered in connection with the appeal is the transcript of the June 2011 Board hearing, along with various written statements provided by the appellant, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A.  New and Material Evidence

The RO denied the appellant's claim for service connection for bilateral hearing loss in October 1995.  The evidence of record at the time consisted of the appellant's service treatment records, private audiograms depicted in graph form (dated from February 1979 through April 1995), VA treatment records, and the report of a September 1995 VA examination.  

The appellant's service treatment records reflect no complaints, findings, or diagnoses related to hearing loss during service.  The reports of July 1954, July 1957, and July 1960 examinations reflect that the appellant's hearing was 15/15, bilaterally, on whispered voice testing; his ears were noted to be normal and he denied ear, nose, and throat trouble on the Report of Medical History completed by the appellant at the time of each examination.  The February 1979 private audiology evaluation report reflected normal hearing in the left hear and profound sensorineural hearing loss in the right ear; the subsequent private audiology records indicate hearing loss in both ears.  The September 1995 VA examination report reflected high frequency sensorineural hearing loss in the left ear and total loss of hearing in the right ear.

The basis for the RO's denial of service connection was that the evidence did not show that the appellant's current bilateral hearing loss was related to service.

Although notified of the RO's October 1995 denial in a letter dated later that month, the appellant did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's October 1995 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant sought to reopen his previously denied claim in January 2004.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 1995 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since October 1995 includes a May 2006 audiological evaluation report and an August 2011 letter from a private physician.  In the May 2006 report, B. C., an audiologist, remarked that the appellant's left ear hearing loss is consistent with a history of noise exposure in service.  The August 2011 opinion from Dr. Holzer indicates that the appellant's severe right ear hearing loss was most likely a result of noise injury during service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.

At the time of the October 1995 rating decision, there was evidence that the appellant had a current bilateral hearing loss disability; however, there was no competent evidence that his current bilateral hearing loss was related to service.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the October 1995 final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a relationship between the appellant's current bilateral hearing loss and service (an unestablished fact necessary to substantiate the claim), and, when considered along with the medical evidence reflecting current bilateral hearing loss, provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for bilateral hearing loss are not met.  

The appellant asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, the appellant contends that he was exposed to the sound of arms fire while serving in the Connecticut Army National Guard.  The appellant's discharge forms listed his military occupational specialty (MOS) as light weapons infantry.  The Board also notes that the appellant is service connected for tinnitus, based on in-service noise exposure.  Thus, the Board accepts the appellant's assertion of in-service noise exposure as credible and consistent with his service.  See 38 C.F.R. § 1154(b) (West 2002).

As noted above, the appellant's service treatment records are negative for any complaints, findings, or diagnoses regarding hearing loss.  The reports of July 1954, July 1957, and July 1960 examinations reflect that the appellant's hearing was 15/15, bilaterally, on whispered voice testing.  On examination, his ears were noted to be normal and he denied ear, nose, and throat trouble on the Report of Medical History form accompanying each examination report.  

As such, the competent evidence does not demonstrate that the appellant had hearing loss disability in service.  However, the Board notes that the absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A right ear hearing problem was first documented in a February 1979 audiology report.  The appellant reported that he had occupational noise exposure as a car salesman and recreational noise exposure from snowmobiling.  He also stated that his right ear hearing was poorer throughout his life and he was told so at age 20.  The audiologist conducted hearing testing of the appellant and the results were depicted in graph form.  The impression was normal sensitivity and excellent speech discrimination in the left ear and profound sensorineural hearing loss in the right ear, with speech test responses only in low frequencies.  

The appellant has submitted numerous private audio test reports (with results depicted in graph form) dated subsequent to the February 1979 audiology report.  These documents reflect hearing loss bilaterally.  However, none of these reports reflect an opinion regarding the etiology of the appellant's bilateral hearing loss.

The appellant was afforded a VA audiological evaluation in September 1995.  The appellant reported noise exposure in service from firing guns.  He stated that he started getting hearing tests approximately 15 years ago and had near total loss of hearing in the right ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
0
5
0
10
45

The impression was high frequency sensorineural hearing loss, left ear and total loss of hearing, right ear.  The examiner did not provide an etiology opinion.

The appellant submitted the report of a May 2006 audiological evaluation by B. C., a private audiologist.  On evaluation, the appellant reported hearing problems since 1955, along with in-service noise exposure from firing a rifle.  The impression was significantly asymmetric hearing loss.  On testing, the appellant's right ear was "dead" and the left ear reflected severe sensorineural high frequency hearing loss.  B. C. concluded that the left ear hearing loss was consistent with a history of noise exposure, however, the "dead" right ear was likely the result of underlying pathology.  

The appellant underwent further VA audiological evaluation in October 2009.  The appellant reported that his hearing difficulties began during service and that his hearing loss was documented in the 1960's at Yale-New Haven Hospital.  The appellant reported a noise history during service while using various rifles and pistols.  He stated that during his National Guard service, he would notice hearing loss for a few days before his condition would improve.  The appellant did not report any occupational noise exposure post service and stated his only recreational noise exposure was from snowmobiling.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
No response
No response
No response
No response
No response
LEFT
10
5
35
55
60

The appellant's speech discrimination score was 94 percent in the left ear.  The examiner noted that the right ear could not be tested due to the severity of the hearing loss.  The impression of the right ear was profound sensorineural hearing loss from 500 Hz through 4000 Hz.  The impression of the left ear was normal hearing from 500 Hz through 1000 Hz, mild sensorineural hearing loss at 2000 Hz, and moderately severe sensorineural hearing loss from 3000 Hz to 4000 Hz.  After review of the claims file and the appellant's reported history, the examiner opined that the appellant's current bilateral hearing loss was less likely than not related to military noise exposure.  

In an April 2010 addendum opinion, a VA audiologist reviewed the claims file and offered a detailed etiology opinion in regards to the appellant's hearing loss in each ear.  He opined that it was less likely that the appellant's current right and/or left ear hearing loss was related to service.

In an August 2011 letter, a private physician, Dr. Holzer stated that the appellant's severe right ear hearing loss was most likely the result of serious noise injury during service.

Clearly, the September 1995 and October 2009 VA audiological evaluation reports reflect bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Moreover, as noted, given the appellant's military occupational specialty (as noted above), the Board accepts as credible his assertions that he had some in-service noise exposure.  However, those facts notwithstanding, the claim must, nonetheless, be denied on the basis of medical nexus.

In various statements and during the June 2011 Board hearing, the appellant has asserted that his hearing problems began during service, and that he has experienced diminished hearing on and off since service.  During the June 2011 Board hearing, the appellant's wife also testified that the appellant had difficulty hearing since the time he left service.
	
The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, although the appellant is competent to state that the onset of his hearing loss was during service and his wife is competent to state that the appellant has had difficulty hearing since service, the Board finds that these statements are not supported by the other medical evidence of record.  In this regard, the Board points out that the appellant never made any complaints regarding his ears generally, or diminished hearing specifically, during his service.  Moreover, there is no medical evidence of right ear hearing loss until February 1979 and no evidence of left ear hearing loss until after February 1979 (more than 16 years after service).  Additionally, in statements made contemporaneous with treatment in February 1979, the appellant reported that his right ear hearing was poorer all of his life, and did not relate any hearing problems or the onset of diminished hearing to service.

Moreover, the earliest objective medical evidence reflecting a complaint of hearing loss is the February 1979 audiological evaluation -more than 16 years after the appellant's service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the fact that there are no documented complaints or treatment for hearing loss for 16 years after discharge belies the current reports of continuity of symptomatology in connection with this claim for monetary benefits.  

The Board also notes that the record contains conflicting medical opinions on the question of whether the appellant's current right and/or left ear hearing loss is related to his military service.  On one hand, B. C., a private audiologist, has attributed the appellant's left ear hearing loss to in-service noise exposure and a private physician, Dr. Holzer, has attributed the appellant's right ear hearing loss to "serious noise injury" during service.  On the other hand, the October 2009 VA examiner and the VA audiologist who authored the April 2010 addendum opinion concluded that the appellant's bilateral hearing loss is not related to in-service noise exposure.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As indicated, two opinions from private practitioners, Dr. Holzer and audiologist B. C., attribute the appellant's right ear hearing loss and left ear hearing loss, respectively, to service.  These opinions are conclusory and simply state that the appellant's hearing loss is related to service, and neither opinion provides a supporting basis or rationale for the conclusion reached.  Moreover, while some in-service noise exposure has been conceded, Dr. Holzer relates the appellant's profound right ear hearing loss to a "serious noise injury" during service.  The evidence does not show, and the appellant has not alleged, any "serious noise injury" during service, other than noise exposure from firing weapons.  Therefore, the private medical opinions are accorded little, if any, probative value with regard to the matter of etiology.  See Nieves-Rodriguez, 22 Vet. App. 295, 300-01 (2009).  

By contrast, the Board accepts as highly probative the October 2009 VA audiological evaluation report and the April 2010 addendum report on the medical nexus question.  The October 2009 VA examiner opined that the appellant's current bilateral hearing loss was less likely than not related to military noise exposure.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the appellant.  The examiner also provided a rationale for his opinion; stating that the appellant's profound right ear hearing loss was inconsistent with a history of noise exposure and that there was no evidence of left ear hearing loss on audiological evaluation in February 1989, over 16 years after service.  

In the April 2010 addendum opinion, the audiologist opined that the appellant's right ear and left ear hearing loss was less likely related to service.  The audiologist rendered this opinion after reviewing the claims file and the relevant medical literature.  He provided clearly-stated rationale for his opinions and addressed each ear separately.  Moreover, he specifically considered the May 2006 opinion of B. C. and explained why he disagreed with that assessment.  

In regards to the right ear, he noted that the appellant's profound right ear hearing loss was not typical of hearing loss due to noise exposure, such as that experienced by the appellant.  He also noted that his opinion was consistent with the current medical understanding of the etiology of hearing loss and the effects of noise exposure, as well as the October 2009 VA examiner's opinion and the May 2006 opinion of B. C. (noting that right ear hearing loss was likely due to underlying pathology and not noise exposure).  In regards to the left ear, the audiologist stated that the appellant's left ear hearing was within normal limits on examination in February 1979 and progressively worsened after that time.  He noted that the Institute of Medicine Report on noise exposure in the military concluded that noise induced hearing loss occurs immediately after noise exposure and there is no current scientific support for delayed onset of hearing loss following noise exposure.  The examiner noted that, as the appellant's left ear hearing was normal in February 1979, approximately 16 years after service, he disagreed with the May 2006 opinion of B. C., attributing the appellant's left ear hearing loss to noise exposure during service.    

Significantly, the October 2009 and April 2010 VA pinions are supported by other evidence of record.  As noted, no hearing loss was shown during service and the appellant had normal hearing in the left ear on audiological evaluation in February 1979.  Additionally, although in the May 2006 opinion, B. C. opined that the appellant's left ear hearing loss was related to service, he also stated that the appellant's profound right ear hearing loss was not likely related to noise exposure during service.  Thus, the most persuasive, competent opinion evidence on the question of etiology of current bilateral hearing loss weighs against the claim.

Furthermore, to whatever extent assertions of the appellant, his wife, and/or his representative are being offered to directly establish that the appellant's bilateral hearing loss is medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individuals is  shown to be other than a layperson without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


